Citation Nr: 1220787	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for the claimed bilateral knee condition.

2.  Entitlement to service connection for the claimed folliculitis (claimed as boils) secondary to service-connected scars of the lower legs and buttocks.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO.  

Along with the claims currently on appeal, matters of service connection for the residuals of a right eye injury and the loss of use of a creative organ were denied in the March 2008 rating decision.  A May 2009 Statement of the Case (SOC) included these issues.  A VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2009 indicated that the Veteran desired to appeal all of the issues addressed by the SOC.  In April 2011, a Supplemental Statement of the Case (SSOC) was issued that included the four service connection issues.  

However, in May 2011, the Veteran submitted another VA Form 9, in which he indicated that he only desired to appeal the issues of service connection for the bilateral knee condition and folliculitis secondary to service-connected scars of the lower leg and buttocks.  Therefore, the issues of service connection for the claimed residuals of a right eye injury and the claimed loss of use of a creative organ are considered withdrawn.  

In May 2012, the Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of the proceeding is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his folliculitis was caused or aggravated by his service-connected scars of the lower legs and buttocks.

The service treatment records show that the Veteran was hospitalized for first and second degree burns to his buttocks, inner posterior thighs, and left posterior calf after his pants caught fire while he was sitting in the paint locker onboard the USS Barnstable County (LST-1197).  A March 1982 narrative summary detailing the hospitalization noted that the scars on the Veteran's lower leg and a small second degree burn on both posterior buttocks had completely healed.  The authoring medical officer noted that the burned areas had "many skin islands in the lesions."

During a February 2008 VA scars examination, the Veteran reported having had "at least weekly boils" on his upper thighs. 

A July 2008 VA dermatology note noted that the Veteran had one tender nodule on his right groin, burn scars on both sides of his groin, and evidence of scarring from previous episodes of folliculitis.  The examining dermatologist opined that it was "certainly possible" that the folliculitis might be due to the Veteran's burns sustained in service because scarring might exacerbate the clogging of pores in the groin area.  

In a November 2008 VA scars examination, a nurse practitioner reviewed the claims files and opined that if the folliculitis was limited to one of the burn scars, there was a likely possibility that the scarring was contributing to the folliculitis; however, if the folliculitis was outside of the scar area, it was not likely that the scarring is contributing to the folliculitis.

In a March 2009 email, the VA nurse practitioner provided a rationale for her November 2008 opinion.  She wrote that "in general[,] scar areas lack[ed] sebaceous gland and hair follicles.  Therefore[,] it [was] unlikely that the folliculitis [was] caused by the scarring, especially if the folliculitis [was] outside the scar area."

During a March 2010 VA scars examination, the examiner noted that the Veteran's burn scars were not well demarcated at the edges and extended bilaterally from his posterior thighs to his inner thighs and extended anteriorly.  There was no active folliculitis on examination, but there were numerous small scars and "questionable skin change," which the examiner opined were likely from previous episodes of folliculitis or abscesses in the bilateral groin or anterior thigh area.  

The VA examiner reported that she was unable to tell if there were residual skin changes from a first degree burn or from previous episodes of folliculitis in the bilateral groin or anterior thigh area.  She noted that first degree burns normally completely heal with no evidence of scarring years later.  

The examiner opined that, if the Veteran suffered first degree burns in the questionable skin change area, then she felt it would be at least as likely as not that the folliculitis was caused by the scars.  However, she noted it was unclear if the Veteran sustained a burn injury to the groin area because there was no documentation of anterior leg or groin burns, and the scarring was in a different area.  Therefore, she was unable to determine whether the Veteran sustained a burn injury with scarring to the area where the folliculitis scars were located and opined that it would be speculative to opine as to whether the burn scars caused the folliculitis.  

In December 2010, the Veteran testified that his folliculitis was manifested after his scars had healed.  He reported that a VA dermatologist told him that the boils were the result of infections in his groin caused by damage to his sweat glands by the residual scarring.  

During a March 2011 VA general medical examination, the Veteran reported having recurrent episodes of folliculitis since the in-service flammable liquid explosion which caused his service-connected burn scars. The examination revealed boils and rashes in the groin area.

During the May 2012 hearing, the Veteran testified that his boils formed in the groin area where he was most heavily burned.  He reported being previously diagnosed with cancer after he discovered a lump in his groin and being treated with chemotherapy.  He indicated that the skin tissue changed during chemotherapy so that the skin showed the location of the third degree burns to his groin from the in-service burn injury.

Accordingly, the Board finds that the Veteran should be afforded a VA examination for the purpose of determining whether his folliculitis is related to the service-connected scars of the lower legs and buttocks.

Additionally, during the May 2012 hearing, the Veteran testified that he injured his right knee while playing soccer on his ship's team in Spain.  He reported being treated for knee pain by a private physician in the mid-1980's, following service.  He reported being currently treated by a VA rheumatologist for knee pain.

A review of the service treatment records showed that the Veteran had a soft tissue injury to his right leg in February 1982.  However, a September 1982 note indicated the Veteran had an injury to his right knee prior to service.  

The Board finds that a VA examination is necessary to determine whether the Veteran's claimed right knee disability was caused or aggravated by service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

It is well settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

As such, without further clarification, the Board is without medical expertise to ascertain whether any current folliculitis is related to service-connected scars and whether any current knee disabilities are related to service.  Godfrey, 7 Vet. App. at 398; Traut, 6 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. at 171.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding treatment records referable to the Veteran's claims of service connection for folliculitis and a bilateral knee condition. 

The Veteran should also be asked to identify any non-VA health care providers who have treated for his claimed disabilities.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of any records that relate to folliculitis and bilateral knee conditions and associate them with the claims file.  

Specifically, the RO should seek to obtain any treatment records pertaining to the knee from a Dr. T. of Milford, Connecticut from the mid-1980's, as identified by the Veteran during the May 2012 hearing.

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  After the above development has been conducted, the Veteran should be scheduled for a VA examination to determine the nature and likely etiology of the folliculitis claimed as secondary to service-connected scars of the lower legs and buttocks. 

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed. 

Based on his/her review of the case, including the examination results and the Veteran's assertions, the VA examiner should provide an opinion as to whether any current disability manifested by folliculitis at least as likely as not was caused or aggravated by service-connected scars of the lower legs and buttocks. 

The examiner is specifically requested to provide the following opinions:

1) Is it at least as likely as not that the Veteran sustained burn scars to his groin during service?

2) Is the Veteran's folliculitis caused by or aggravated by any service-connected scars of the groin area?

3) Is there any relationship between the folliculitis and any nonservice-connected cancer and/or chemotherapy treatments to the groin area?

The examiner must provide a rationale for any opinion expressed. 

3.  The Veteran should also be scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral knee condition. 

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed. 

Based on his/her review of the case, including the examination results and the Veteran's assertions, the VA examiner should provide an opinion as to whether any current disability of either knee at least as likely as not was due to an injury or other event or incident of his active service. 

The examiner also is requested to provide an opinion as to whether the Veteran had a preexisting right knee disability that was aggravated by service.

The examiner must provide a rationale for any opinion expressed. 

4.  After completing all indicated development, the RO should readjudicate the claims of service connection for folliculitis on a secondary and for bilateral knee disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


